Gordon and Beilfuss, JJ.
{dissenting). The majority opinion, after examining secs. 32.05 (10) (a) and 32.06 (9) (a), Stats., concludes that the legislature intended that courts are not free to impose terms in connection with the dismissal of appeal in a highway-condemnation proceeding. We respectfully disagree with that interpretation.
Sec. 32.06 (9), Stats., deals with the abandonment of the contemplated taking of a parcel of property. In the case at bar, it is not proposed to abandon the condemnation of the appellants’ land for use in the project; the highway commission still desires to condemn the property but wishes to forsake only a step in the procedure wherein the question of just compensation is determined. We do not believe that it is appropriate to compare secs. 32.05 (10) and 32.06 (9) in order to determine whether terms may be imposed by the court in a dismissal under the former section.
The circuit court has, in our opinion, inherent equitable power to impose reasonable terms upon all litigants, including the state. The inherent powers of the court were considered in State v. Cannon (1929), 199 Wis. 401, 402, 226 N. W. 385, where it was said that courts are:
*296“. . . endowed with all judicial powers essential to carry out the judicial functions delegated to them. . . . These powers are known as incidental, implied, or inherent powers, all of which terms are used to describe those powers which must necessarily be used by the various departments of government in order that they may efficiently perform the functions imposed upon them by the people.”
This court has held that “costs” may not be imposed upon the state. Holton & Hunkel Greenhouse Co. v. State (1957), 274 Wis. 337, 345, 80 N. W. (2d) 371; Frederick v. State (1929), 198 Wis. 399, 400, 224 N. W. 110. However, there is a distinction between “costs” and “terms.” When costs are assessed, the amount thereof must be paid. There is no alternative; on the other hand, terms do provide an alternative. When the court sets terms, the party burdened thereby has a choice of courses to follow; a judgment requiring payment does not automatically follow.
Although this court is committed to the rule that costs may not be taxed against the state, it is our view that terms may be so imposed in the absence of a legislative provision to the contrary. If the state, as a litigant, engages in conduct which (in the discretion of the court) necessitates the imposition of terms against it, its immunity from “costs” should not insulate it from “terms.”